DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed 
Claims 1, 22, and 23 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 of U.S. Patent No. 9,774,917 in view of Roberts et al. (2012/0284753) [Roberts].
 
Outstanding application 17/379,785 claim 1
U.S. Patent No. 9,774,917 claim 1
A method comprising: at an electronic device in communication with a display device and one or more input devices: concurrently displaying, via the display device: a first content item that is playing; and
A non-transitory computer readable storage medium comprising program instructions executable to: at an electronic device in communication with a display device and one or more input devices: receive a signal comprising media content; display video content on a first portion of the display device, wherein the video content corresponds to a single program of a first channel; and
a content bar that includes a first plurality of representations of live content items, wherein:
display a channel bar on a second portion of the display device, wherein the channel bar comprises a plurality of representations of a plurality of channels that identify content available on the plurality of channels,


while concurrently displaying the first content item that is playing and the content bar, receiving, via the one or more input devices, a first input corresponding to a request to update the content bar to correspond to live content items of a second category, different from the first category, of content items; and
while concurrently displaying the channel bar and the video content, detect, via the one or more input devices, selection of the representation of the second channel in the channel bar;
in response to receiving the first input, updating the content bar to include a second plurality of representations of live content items, wherein:
and in response to detecting the selection of the representation of the second channel in the channel bar while concurrently displaying the channel bar and the video content, replace the display of the representation of the second channel and the representation of the third channel with: a representation of the first content available on the second channel at the current time, and a representation of third content available on the second channel at a future time.




As shown above, U.S. Patent No. 9,774,917 fails to disclose “receiving, via the one or more input devices, a first input corresponding to a request to update the content bar to correspond to live content items of a second category, different from the first category, of content items”.
In an analogous art, Roberts teaches displaying a content bar organized by category, wherein user input is received to update displayed content items to a second category different from the first (figs. 8 and 14, see paragraph 0019).
It would have been obvious at the time of invention to a person of ordinary skill in the art to modify the computer readable storage medium of U.S. Patent No. 9,774,917 to include receiving, via the one or more input devices, a first input corresponding to a request to update the content bar to correspond to live content items of a second category, different from the first category, of content items, as suggested by Roberts, for the benefit of facilitating the selection of desired content by allowing a user to filter by category.
Claims 22 and 23 are a non-transitory computer readable medium and electronic device which correspond to the method of claim 1.

Claims 1, 22, and 23 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 of U.S. Patent No. 10,091,558 in view of Roberts.
 

U.S. Patent No. 10,091,558 claim 1
A method comprising: at an electronic device in communication with a display device and one or more input devices: concurrently displaying, via the display device: a first content item that is playing; and
A method comprising: at an electronic device with a display device and one or more input devices:
a content bar that includes a first plurality of representations of live content items, wherein:
displaying, on the display device, a first content navigation user interface including a first row of a first plurality of representations of content items,
the first plurality of representations of live content items is overlaid on the first content item, and the live content items corresponding to the first plurality of representations are of a first category of content items;
wherein: the first row corresponds to a first channel, the first plurality of representations of content items correspond to content items available on the first channel at different respective times, and the first plurality of representations of content items available on the first channel are arranged in accordance with the respective times at which the content items are available on the first channel;
while concurrently displaying the first content item that is playing and the content bar, receiving, via the one or more input devices, a first input corresponding to a request to update the content bar to correspond to live content 

in response to receiving the first input, updating the content bar to include a second plurality of representations of live content items, wherein:
in response to receiving the sequence of one or more inputs, displaying, on the display device, the second content navigation user interface including a second row of a second plurality of representations of content items,
the second plurality of representations of live content items is overlaid on the first content item, and the live content items corresponding to the second plurality of representations are of the second category of content items.
wherein: the second row corresponds to a plurality of channels, and the second plurality of representations of content items correspond to content items available on the plurality of channels at a first time.


As shown above, U.S. Patent No. 10,091,558 fails to disclose “receiving, via the one or more input devices, a first input corresponding to a request to update the content bar to correspond to live content items of a second category, different from the first category, of content items”.
In an analogous art, Roberts teaches displaying a content bar organized by category, wherein user input is received to update displayed content items to a second category different from the first (figs. 8 and 14, see paragraph 0019).
It would have been obvious at the time of invention to a person of ordinary skill in the art to modify the method of U.S. Patent No. 10,091,558 to include receiving, via the one or more input devices, a first input corresponding to a request to update the content bar to correspond to live content items of a second category, different from the first category, of content items, as suggested by Roberts, for the benefit of facilitating the selection of desired content by allowing a user to filter by category.
.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claim 1-5 and 9-23 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Ellis (8,407,737) in view of Roberts.
Regarding claims 1, 22, and 23, Ellis discloses a method comprising:
at an electronic device in communication with a display device and one or more input devices: concurrently displaying, via the display device: a first content item that is playing; and a content bar that includes a first plurality of representations of live content items, the first plurality of representations of live content items is overlaid on the first content item (fig. 2)
Ellis fails to disclose the live content items corresponding to the first plurality of representations are of a first category of content items; while concurrently displaying the first content item that is playing and the content bar, receiving, via the one or more input devices, a first input corresponding to a request to update the content bar to correspond to live content 
In an analogous art, Roberts teaches displaying a content bar organized by category, wherein user input is received to update displayed content items to a second category different from the first (figs. 8 and 14, see paragraph 0019).
It would have been obvious at the time of invention to modify the method of Ellis to include the live content items corresponding to the first plurality of representations are of a first category of content items; while concurrently displaying the first content item that is playing and the content bar, receiving, via the one or more input devices, a first input corresponding to a request to update the content bar to correspond to live content items of a second category, different from the first category, of content items; and in response to receiving the first input, updating the content bar to include a second plurality of representations of live content items, wherein: the second plurality of representations of live content items is overlaid on the first content item, and the live content items corresponding to the second plurality of representations are of the second category of content items, as suggested by Roberts, for the benefit of facilitating the selection of desired content by allowing a user to filter by category.

Regarding claim 2, Ellis and Roberts disclose the method of claim 1, wherein updating the content bar comprises displaying an animation of the content bar switching from including the first plurality of representations to including the second plurality of representations (Roberts fig. 9).

Regarding claim 3, Ellis and Roberts disclose the method of claim 2, wherein the content bar is displayed at a respective location via the display device, and the animation comprises rotating the content bar while it remains displayed at the respective location via the display device (Roberts fig. 9).

Regarding claim 4, Ellis and Roberts disclose the method of claim 1, wherein updating the content bar includes ceasing display of the first plurality of representations of live content items (Roberts paragraph 0018).

Regarding claim 5, Ellis and Roberts disclose the method of claim 1, wherein first plurality of live content items corresponds to media from channels (Ellis fig. 2).

Regarding claim 9, Ellis and Roberts disclose the method of claim 1, wherein the first plurality of representations of live content items comprises a representation of the first content item, wherein the first content item is a live content item (Ellis fig. 2).

Regarding claim 10, Ellis and Roberts disclose the method of claim 1, further comprising: while the first content item is playing, receiving, via the one or more input devices, a second input selecting a respective representation of the first plurality of representations; and in response to receiving the second input, ceasing the displaying of the first content item and displaying a second content item that is playing and that corresponds to the respective representation (Ellis fig. 3).



Regarding claim 12, Ellis and Roberts disclose the method of claim 1, wherein one or more respective representations of the first plurality of representations of live content items comprise one or more titles associated with the live content items (Ellis fig. 2).

Regarding claim 13, Ellis and Roberts disclose the method of claim 1, wherein one or more respective representations of the first plurality of representations of live content items comprise one or more indications of sources of content associated with the live content items (Ellis fig. 2).

Regarding claim 14, Ellis and Roberts disclose the method of claim 1, wherein the content bar comprises live content items corresponding to content sources selected by a user of the electronic device (Roberts paragraph 0023).

Regarding claim 15, Ellis and Roberts disclose the method of claim 1, wherein the content bar comprises live content items corresponding to content sources selected by a user other than a user of the electronic device (in the event that different user in a household uses the guide as customized by a primary user, Roberts paragraph 0023).


Examiner takes official notice that dedicated buttons on remote controls for specify input types were notoriously well known in the art at the time of invention.
It would have been obvious at the time of invention to a person of ordinary skill in the art to modify the method of Ellis and Roberts to include the first input includes selection of a button dedicated to change the content bar to display the second category of live content items.

Regarding claim 17, Ellis and Roberts disclose the method of claim 1, wherein: the content bar is associated with an ordered sequence of a plurality of categories, including the first category and the second category; and the first input comprises a request to traverse the ordered sequence of the plurality of categories in a first direction, wherein the second category of content items is a next category in the sequence of the plurality of categories, the method further comprising: while concurrently displaying the first content item that is playing and the content bar corresponding to the live content items of the first category of content items, receiving, via the one or more input devices, a second input comprising a request to traverse the ordered sequence of the plurality of categories in a second direction, different from the first direction; and in response to receiving the second input, updating the content bar to include live content items of a previous category of live content items in the sequence of the plurality of categories (up or down, Roberts fig. 9).

Regarding claim 18, Ellis and Roberts disclose the method of claim 17, further comprising: while displaying the content bar associated with the first category of content items, 

Regarding claims 19 and 20, Ellis and Roberts disclose the method of channel 18, but fail to disclose the method further comprising: in response to displaying the first plurality of representations of live content items in the content bar in association with the second indication corresponding to the previous category of content items for a predetermined amount of time, updating the content bar to include a third plurality of representations of live content items corresponding to the previous category of content items.
Examiner takes official notice that “timeout” timers were notoriously well known in the art at the time of invention.
It would have been obvious at the time of invention to a person of ordinary skill in the art to modify the method of Ellis and Roberts to include in response to displaying the first plurality of representations of live content items in the content bar in association with the second indication corresponding to the previous category of content items for a predetermined amount of time, updating the content bar to include a third plurality of representations of live content items corresponding to the previous category of content items, implementing a “timeout” timer as was known, which removes displayed content in response to inactivity.

Regarding claim 21, Ellis and Roberts disclose the method of claim 17, wherein: the first input is a swipe gesture detected on a touch-sensitive surface in a first direction, the method .

Claims 6-8 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Ellis and Roberts as applied to claim 1 above, and further in view of Sela et al. (2011/0209177) [Sela].
Regarding claim 6, Ellis and Roberts disclose the method of claim 1, but fail to disclose the method further comprising: playing first audio associated with a first respective representation of the first plurality of representations of live content items, wherein the first respective representation has a focus; while playing the first audio, receiving, via the one or more input devices, a second input changing the focus to a second respective representation of the first plurality of representations of live content items; and in response to receiving the second input, ceasing the playing of the first audio and playing second audio associated with the second respective representation.
In an analogous art, Sela teaches only rendering audio associated with the location of “focus” within a user interface (i.e. cursor location) so as to ensure only both relevant and non-conflicting audio is being rendered to a user (paragraph 0051).
It would have been obvious at the time of invention to a person of ordinary skill in the art to modify the method of Ellis and Roberts to include playing first audio associated with a first respective representation of the first plurality of representations of live content items, wherein the first respective representation has a focus; while playing the first audio, receiving, via the one or more input devices, a second input changing the focus to a second respective representation of the first plurality of representations of live content items; and in response to receiving the second input, ceasing the playing of the first audio and playing second audio associated with the second respective representation, as suggested by Sela, for the benefit of ensuring only both relevant and non-conflicting audio is being rendered to a user.

Regarding claim 7, Ellis, Roberts, and Sela disclose the method of claim 6, further comprising: before the first respective representation of the first plurality of representations has the focus, playing third audio associated with the first content item; while playing the third audio, receiving, via the one or more input devices, a third input moving the focus to the first respective representation; and in response to receiving the third input, playing the first audio (focus is initially set on primary content before any user input, Sela paragraph 0051).



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOMINIC D SALTARELLI whose telephone number is (571)272-7302. The examiner can normally be reached 9:00 am - 5:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Flynn can be reached on (571) 272-1915. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DOMINIC D SALTARELLI/               Primary Examiner, Art Unit 2421